Exhibit 10.1

 

CITIZENS FIRST CORPORATION

2015 INCENTIVE COMPENSATION PLAN

PERFORMANCE UNITS AWARD AGREEMENT

 

This Award Agreement (“Agreement”) is entered into as of         ,      (“Grant
Date”), by and between Citizens First Corporation, a Kentucky corporation
(“Company”), and an officer or employee of the Company or one of its Affiliates
(“Participant”).

 

Background

 

A. The Company adopted the Citizens First Corporation 2015 Incentive
Compensation Plan (“Plan”) to further the growth and financial success of the
Company and its Affiliates by aligning the interests of participating officers
and key employees (“participants”) more closely with those of the Company’s
shareholders, providing participants with an additional incentive for excellent
individual performance, and promoting teamwork among participants.

 

B. The Company believes that the goals of the Plan can be achieved by granting
Performance Units to eligible officers and other key employees.

 

C. The Compensation Committee of the Board has determined that a grant of
Performance Units to the Participant, as provided in this Award Agreement, is in
the best interests of the Company and its Affiliates and furthers the purposes
of the Plan.

 

D. The Participant wishes to accept the Company’s grant of Performance Units,
subject to the terms and conditions of this Award Agreement and the Plan.

 

Agreement

 

In consideration of the premises and the mutual covenants herein contained, the
Company and the Participant agree as follows:

 

1. Defined Terms. For purposes of this Agreement, if the first letter of a word
(or each word in a term) is capitalized, the term shall have the meaning
provided in this Agreement, or if such term is not defined by this Agreement,
the meaning specified in the Plan.

 

(a) “Appendix A” means Appendix A to this Agreement, which is hereby
incorporated herein and made a part hereof. Appendix A describes the performance
factors and goals with respect to the Performance Units.

 

(b) “Superior Performance” means the Performance Goal achievement required for
the maximum permissible distribution with respect to a Performance Unit, as set
out in Appendix A.

 

1

--------------------------------------------------------------------------------


 

(c) “Threshold Performance” means the Threshold Performance Goal achievement
required for any distribution to be made with respect to a Performance Unit, as
set out in Appendix A.

 

(d) “Performance Goal” means a financial target on which the distribution with
respect to a Performance Unit is based, as set out in Appendix A.

 

(e) “Performance Period” means the Performance Period specified in Appendix A.

 

(f) “Performance Unit” means a contingent right awarded pursuant to this
Agreement for distribution of a Share upon attainment of the Performance Goals
as set forth in Appendix A.

 

(g) “Section” refers to a Section of this Agreement.

 

(i) “Share Distribution” means, with respect to a Performance Unit, the total
number of Shares to be distributed to the Participant.

 

(j) “Target Performance” means the Performance Goal achievement required for the
targeted distribution with respect to an Performance Unit, as set out in
Appendix A. If Target Performance is achieved but not exceeded for all
Performance Goals, the Share Distribution with respect to a Performance Unit is
one share of the Company’s voting common stock (“Share”).

 

2. Incorporation of Plan Terms. All provisions of the Plan, including
definitions (to the extent that a different definition is not provided in this
Agreement), are incorporated herein and expressly made a part of this Agreement
by reference. The Participant hereby acknowledges that he or she has received a
copy of the Plan.

 

3. Award of Performance Units. The Committee has awarded the Participant      
Performance Units, effective as of the Grant Date, subject to the terms and
conditions of the Plan and this Agreement.

 

4. Contingent Distribution on Account of Performance Units.

 

(a) Except as provided in Section 5, no distribution shall be made with respect
to any Performance Unit, unless (i) the respective Threshold Performance is
achieved or exceeded in accordance with the Performance Goal set out in Appendix
A, and (ii) the Participant (A) is continually employed by the Company and/or an
Affiliate at all times from the award of the Performance Units until the date on
which Shares are distributed pursuant to Subsection (c) below; provided,
however, the Committee may, in its discretion, waive the continuous employment
requirement in this clause (ii), or (B) Terminates Service during the
Performance Period on account of the Participant’s death, Disability, or
Retirement.

 

(b) All distributions on account of a Performance Unit shall be made in the form
of Shares. The Share Distribution with respect to a Performance Unit, if any, is
dependent on the Company’s achievement of the Performance Goals, as specified in
Appendix A. By way of example, if Target Performance for the Performance Period
is achieved but not exceeded with

 

2

--------------------------------------------------------------------------------


 

respect to each Performance Goal, the Share Distribution shall consist of one
share of the Company’s voting common stock (“Share”). The number of Shares
distributed on account of a Performance Unit shall be reduced by applicable tax
withholding as provided in Section 9. If, after reduction for tax withholding,
the Participant is entitled to a fractional Share, the net number of Shares
distributed to the Participant shall be rounded down to the next whole number of
Shares.

 

(c) Except as expressly provided in Section 5, the Company shall distribute the
Share Distribution, reduced to reflect tax withholding, on the date the Company
files its Form 10-K with the U.S. Securities and Exchange Commission in the
calendar year following the year in which the Performance Period ends.

 

(d) Notwithstanding any other provision of this Agreement, the Committee may, in
its sole discretion, reduce the number of Shares that may be distributed as
determined pursuant to the Share Distribution calculation set forth above. The
preceding sentence shall not apply to a distribution made pursuant to Section 5.

 

(e) If a Participant Terminates Service during the Performance Period on account
of Participant’s Disability or Retirement, Participant’s Performance Units shall
remain outstanding as if Participant had not Terminated Service, and payments
with respect to such Performance Units shall be made at the same time and
subject to the same performance requirements as payments that are made to
Participants who did not incur a Termination of Service during the applicable
Performance Period.

 

(f) If a Participant Terminates Service due to death during the Performance
Period, the performance requirements with respect to the Participant’s
Performance Units shall lapse, and the Participant’s Beneficiary shall, on the
date of such Termination of Service, be fully entitled to payment under such
Performance Units as if targeted performance had been achieved and the
Performance Period ended on the date of the Participant’s death, and such
payments shall be made within sixty (60) days after the Participant’s death.

 

5. Change in Control. If a Change in Control occurs during the Performance
Period, and the Participant has been continually employed by the Company and/or
an Affiliate from the Grant Date until the day preceding the Change in Control
date, the Company shall distribute to the Participant on the Change in Control
date or within thirty (30) days thereafter the number of Shares actually earned
through the date of the Change in Control (pro-rated for the portion of the
Performance Period served through the date of the Change in Control), that would
have been paid to the Participant pursuant to Section 4, if (i) the Participant
had satisfied the employment requirement of Subsection 4(a), and (ii) the
Performance Period ended on the Change in Control date with earned Performance
Units to be calculated based on actual Company performance relative to the
Performance Goals as of the Change in Control date. The Committee, in its sole
discretion, may elect for the Company to pay the Participant, in lieu of
distributing Shares, the cash equivalent of the Shares to be distributed to the
Participant pursuant to this Section. Upon such cash payment or distribution of
Shares, the Company’s obligations with respect to the Performance Units shall
end.

 

3

--------------------------------------------------------------------------------


 

6. Performance Goals. The applicable Performance Goals, the weight given to each
Performance Goal, and the Threshold Performance, Target Performance, and
Superior Performance are set out in Appendix A.

 

7. Participant’s Representations. The Participant agrees, upon request by the
Company and before the distribution of Shares with respect to the Performance
Units, to provide written investment representations as reasonably requested by
the Company.

 

8. Income and Employment Tax Withholding. All required federal, state, city, and
local income and employment taxes that arise on account of the Performance Units
shall be satisfied through the withholding of Shares otherwise distributable
pursuant to this Agreement.

 

9. Nontransferability. The Participant’s interest in the Performance Units or
any distribution with respect to such units may not be (i) sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged, or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, other than by will or by the laws of
descent and distribution, or (ii) subject to execution, attachment, or similar
process. Any attempted or purported transfer in contravention of this
Section shall be null and void ab initio and of no force or effect whatsoever.

 

10. Indemnity. The Participant hereby agrees to indemnify and hold harmless the
Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein. The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with his or her participation in the Plan.

 

11. Changes in Shares. In the event of any change in the Shares, as described in
Section 4.04 of the Plan, the Committee, consistent with the principles set out
in such Section, will make appropriate adjustment or substitution in the number
of Performance Units, so that the contingent economic value of a Performance
Units remains substantially the same. The Committee’s determination in this
respect will be final and binding upon all parties.

 

12. Effect of Headings. The descriptive headings used in this Agreement are
inserted for convenience and identification only and do not constitute a part of
this Agreement for purposes of interpretation.

 

13. Controlling Laws. Except to the extent superseded by the laws of the United
States, the laws of the Commonwealth of Kentucky, without reference to the
choice of law principles thereof, shall be controlling in all matters relating
to this Agreement.

 

4

--------------------------------------------------------------------------------


 

14. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.

 

15. Recoupment/Clawback. Any grant of Performance Units under this Agreement or
any other award granted or paid to the Participant under the Plan, whether in
the form of stock options, stock appreciation rights, restricted stock,
performance units, performance units or stock, is subject to recoupment or
“clawback” by the Company in accordance with applicable law. This Section,
“Recoupment/Clawback,” shall survive termination of this Agreement.

 

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Performance Unit Award Agreement to be
executed as of the day and year first above written.

 

PARTICIPANT

 

 

 

Accepted By:

 

 

 

 

 

Printed Name:

 

 

 

 

Date:                      , 2015

 

 

 

CITIZENS FIRST CORPORATION

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A TO 2015 PERFORMANCE UNITS AWARD AGREEMENT

 

Grant Date:               ,

Performance Units Awarded:

Performance Period: January 1, 2015 through December 31, 2017

 

Factors for Determining Amount Payable Pursuant to Performance Award

 

The number of Shares payable on account of a Performance Unit (before tax
withholding) will be based on the results of the following performance factors
(“Performance Factors”) during the Performance Period:

 

Return on Average Assets (ROA)

Non-Performing Assets to Total Assets Ratio (NPAs)

Net Charge-Offs to Average Total Loans Ratio (NCOs)

 

Definitions Related to Performance Factors

 

Return on Average Assets (ROA): Return on Average Assets is defined as GAAP ROA,
as reported in the Company’s Form 10-K for the fiscal year excluding, however,
extraordinary items and non-recurring charges, both as determined under GAAP.

 

Non-Performing Assets to Total Assets Ratio: As reported in the Company’s
Form 10-K for the fiscal year.

 

Net Charge-Offs to Average Total Loans Ratio: As reported in the Company’s
Form 10-K for the fiscal year.

 

Performance Weighting Fraction

 

“Performance Weighting Fraction” means the relative importance of each
performance measure in evaluating performance and determining the number of
Shares to be distributed (before tax withholding) with respect to each
Performance Unit. The following weights have been assigned to the Performance
Factors:

 

Return on Average Assets 70%

Non-Performing Assets to Total Assets Ratio 15%

Net Charge-Offs to Average Total Loans 15%

 

Calculation of Performance

 

For each Performance Factor, the performance level will be determined at the end
of the Performance Period. The performance level will then be multiplied by the
Performance Weighting Fraction, resulting in the Company’s Performance Level.
The table below shows the percentage of Shares to be issued with respect to each
Performance Unit (before tax withholding) at various performance levels:

 

6

--------------------------------------------------------------------------------


 

PERFORMANCE BASED UNITS

Performance Period - 2015 to 2017

Performance Range Schedule - ROA

 

Performance Weight

 

70

%

 

Performance Range

 

ROA

 

Percent of
Incentive
Earned

 

SUPERIOR

 

0.98

%

150

%

 

 

0.93

%

125

%

TARGET

 

0.88

%

100

%

 

 

0.86

%

80

%

 

 

0.84

%

60

%

 

 

0.82

%

40

%

 

 

0.80

%

20

%

THRESHOLD

 

0.78

%

0

%

 

Performance Range Schedule - NPAs

 

Performance Weight

 

15

%

 

Performance Range

 

NPAs

 

Percent of
Incentive
Earned

 

SUPERIOR

 

0.50

%

150

%

 

 

0.75

%

125

%

TARGET

 

1.00

%

100

%

 

 

1.10

%

80

%

 

 

1.20

%

60

%

 

 

1.30

%

40

%

 

 

1.40

%

20

%

THRESHOLD

 

1.50

%

0

%

 

7

--------------------------------------------------------------------------------


 

Performance Range Schedule - NCOs

 

Performance Weight

 

15

%

 

Performance Range

 

NCOs

 

Percent of
Incentive
Earned

 

SUPERIOR

 

0.05

%

150

%

 

 

0.075

%

125

%

TARGET

 

0.10

%

100

%

 

 

0.15

%

50

%

THRESHOLD

 

0.20

%

0

%

 

Example: The following example shows the Share Distribution on account of 2,000
Performance Units, based on an ending period ROA of 1.10%, NPAs of 1.15% and
NCOs of 0.20%.

 

 

 

ROA

 

Actual Results

 

1.10

%

Performance Level (a)

 

100

%

Factor Weight (b)

 

70

%

Shares Issued With Respect to the Performance Units (before Withholding)

 

1,400

 

 

 

 

NPA

 

Actual Results

 

1.15

%

Performance Level (a)

 

40

%

Factor Weight (b)

 

15

%

Shares Issued With Respect to the Performance Units (before Withholding)

 

120

 

 

 

 

NCO

 

Actual Results

 

0.20

%

Performance Level (a)

 

100

%

Factor Weight (b)

 

15

%

Shares Issued With Respect to the Performance Units (before Withholding)

 

300

 

 

8

--------------------------------------------------------------------------------


 

Timing of Award Determination and Distribution

 

Once performance results for the Company are known and approved by the auditors,
the Compensation Committee will review and approve the final performance results
for the Performance Factor. The Compensation Committee reserves the right to use
negative discretion to reduce the amount of any payment. The Shares will be
distributed in accordance with the timing set forth in Section 4(c) of this
Agreement.

 

9

--------------------------------------------------------------------------------